Citation Nr: 1303249	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected status post right knee arthroscopy, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to October 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Veteran had a Travel Board hearing at the RO before the undersigned Veteran's Law Judge.  The hearing testimony and other statements from the Veteran indicate that there is information relevant to the rating of the right knee disability that is not associated with the claims file.  The Veteran reports that he has received treatment, including arthroscopic surgery, for his right knee disability at the VA Medical Center (VAMC) in Bay Pines, Florida.  However, 
the only treatment record in the claims file is a one page August 2008 operation report.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran has not had a VA medical examination of his right knee in connection with his August 2008 application for an increased rating.  The Veteran should be scheduled for a VA examination of the right knee, to obtain thorough and current findings.  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his right knee disability since August 2008.  After securing any necessary release, the RO/AMC should request any relevant records identified.  The Veteran should be notified if requested records are not available. these records.

Additionally, obtain relevant VA treatment records from the Bay Pines VAMC dating since August 2007. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current manifestations of the Veteran's post operative right knee disability.  The claims file must be provided to and be reviewed by the examiner conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should report the range of motion of the right knee, to include the point at which pain begins, as well as any functional loss due to pain, weakness, or diminished endurance.  The examiner should indicate whether there is objective evidence of instability or subluxation of the right knee. 

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

